Title: To George Washington from Jean Baptiste Louis Philippe Felix d’Olieres, Comte de Sainte-Mesme, 23 February 1781
From: Sainte-Mesme, Jean Baptiste Louis Philippe Felix d’Olieres, Comte de
To: Washington, George


                        
                            Mon Général
                            a Ponton le 23 fev. 1781.
                        
                        Permettez que j’aye l’honneur de remercier votre Excellence des marques de bonté que j’en ai reçû pendant le
                            Séjour que j’ai fait auprès d’elle en son quartier Général. ce Sont des instants que je n’oublierai jamais par l’avantage
                            precieux qu’ils m’ont procuré de faire Connoissance avec le militaire fameux Sous les ordres du quel nous Sommes.
                        Le hazard m’ayant assès bien Servi pour rencontrer des troupes americaine qui marchent à l’ennemi; j’ose
                            esperer que votre Excellence trouvera bon que je les accompagne et que je Sois avec elles le tems que je Comptois passer à
                            Philadelphie. M. de Saint-Victor Capitaine au Régiment de Soiponnois et mon Compagnon de voyage prend la liberté de vous
                            demander le même agrément. je me flatte que M. le Cte de Rochambeau ne nous desaprouvera pas, en
                            tant que je ne depasserai pas le temps qu’il m’a permis de voyager.
                        Ma Satisfaction est Grande de me trouver Sous les ordres du Général La Fayette. La haute opinion que j’ai de
                            Son zèle et de Son talent militaire, m’assure qu’il ne laissera pas échapper l’occasion de nous faire voir l’ennemi avec
                            avantage, S’il y a ossibilité.
                        Agréez le respect et l’attachement infini, avec lequel j’ai l’honneur d’être, Mon Général, Votre très humble
                            et très obeissant Serviteur 
                        
                            Saint maime
                        
                    